Citation Nr: 1453119	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthralgia.

2.  Entitlement to service connection for deep vein thrombosis (DVT).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a myocardial infarction.

5.  Entitlement to service connection for a pulmonary embolism.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1972 to October 1975. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in support of these claims during hearings held at the RO in March 2011, before a Decision Review Officer, and in August 2012, before the undersigned Veterans Law Judge.

The claim of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 28, 2011, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw his appeal on the claim of entitlement to service connection for arthralgia.

2.  The Veteran's DVT had its onset many years after active service and is not attributable thereto.

3.  The Veteran's depression had its onset many years after active service and is not attributable thereto.

4.  The Veteran's myocardial infarction had its onset many years after active service and is not attributable thereto.

5.  The Veteran's pulmonary embolism had its onset many years after active service and is not attributable thereto.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for arthralgia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  A DVT was not incurred or aggravated in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

3.  Depression was not incurred or aggravated in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

4.  A myocardial infarction was not incurred or aggravated in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

5.  A pulmonary embolism was not incurred or aggravated in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Arthralgia

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204. 

On March 28, 2011, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw his appeal on the claim of entitlement to service connection for arthralgia.  With regard to that claim, there thus remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim and it must be dismissed.

II.  Service Connection - DVT, Depression, Myocardial Infarction 
& Pulmonary Embolism 

A.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

The Veteran in this case does not assert that VA violated its duty to notify, including during the August 2012 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded a VA examination in support of these claims.  Indeed, given all other evidence, such an examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No further notice or assistance is thus necessary in this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that the claimant has this burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2013).

B.  Analysis

The Veteran seeks service connection for multiple medical conditions, including DVT, depression, a myocardial infarction and a pulmonary embolism.  According to his March 2011 and August 2012 hearing testimony, these conditions or symptoms thereof did not initially manifest during his October 1972 to October 1975 period of active service, but rather, many years after service (as early as 1989 or 1990 or as recently as 2006 (6 years prior to the 2012 hearing)).  

During his initial hearing, the Veteran alleged that he moved/walked around a lot on his ship when he worked with ammunition, ordering supplies, movement to which his DVT and consequent pulmonary embolism, heart attack and depression might be related.  During his second hearing, he testified that he was unsure as to whether his DVT and what he believes are associated conditions are related to service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be presumed for certain chronic conditions such as cardiovascular-renal disease, which includes hypertension, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence in each case fails to satisfy all elements of a service connection claim, whether on a direct or presumptive basis.  VA and private treatment records dated since 2000 confirm that the Veteran has or had the claimed conditions and now receives treatment for residuals thereof, thereby satisfying the current disability element of a service connection claim.  

Considering the testimony and medical evidence liberally, the evidence also satisfies the in-service incurrence element of a service connection claim.  As the Veteran testified, there is no evidence that he had the claimed conditions or symptoms thereof during active service.  The Veteran, however, is competent to state that, while serving in the Navy on a ship, he moved/walked around a lot and, quite possibly, this movement could be deemed an in-service event (injury-causing or otherwise).  

His claim nonetheless fails as there is no evidence - not even consistent lay testimony - linking any of the current, claimed disorders to the in-service movement on the ship or otherwise to his active service.  During treatment visits, no medical professional related any of these disorders to the Veteran's service or even mentioned such service in the context of treatment.  

The Veteran is competent to report when he began experiencing lay-observable symptoms of these disorders.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  According to his testimony, however, such symptoms did not manifest during service or within a year thereof; rather, they manifested decades after service.  The Veteran is not even sure the conditions are related thereto.  

Inasmuch as there is no competent and credible evidence of record refuting that the Veteran's DVT, depression, myocardial infarction and pulmonary embolism had their onset many years after active service and are not attributable thereto, the Board concludes that such conditions were not incurred or aggravated in active service.  The Board further concludes that the myocardial infarction may not be presumed to have been incurred in service.  The evidence in this case is not in relative equipoise. The benefit-of-the-doubt rule is thus not applicable.  


ORDER

The appeal on the claim of entitlement to service connection for arthralgia is dismissed.

Service connection for DVT is denied.

Service connection for depression is denied.

Service connection for a myocardial infarction is denied.

Service connection for a pulmonary embolism is denied.


REMAND

During his August 2012 hearing, the Veteran identified outstanding evidence that needs to be obtained in support of his claim for service connection for tinnitus.  Specifically, he testified that he underwent hearing tests at Texas A&M University, where he worked beginning in approximately 1989.  See transcript at 7, 16 (Aug. 30, 2012).  The results of these tests might include information pertaining to the etiology of his tinnitus.  

During the March 2011 and August 2012 hearings, the Veteran testified that he developed tinnitus (ringing or crickets in his ears) after service, but secondary to in-service noise exposure.  Allegedly, he did not use hearing protection, including while on maneuvers and taking stations at general quarters, when the exposure occurred.  He reportedly served as a boatswain's mate, working on rigs in an area below 16-inch barrel guns.  See transcripts at 6-9 (Mar. 28, 2011) and 13-16 (Aug. 30, 2012).  To date, VA has not obtained an opinion addressing whether the ringing in the Veteran's ears is related to the alleged in-service noise exposure.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  After securing the Veteran's authorization, obtain and associate with the claims file copies of his hearing tests while working at Texas A&M University (beginning in approximately 1989).  

2.  Once the outstanding evidence is associated with the claims file, afford the Veteran a VA examination of his ears.  Forward the claims file to the examiner for review and ask him to do the following:

a.  Indicate in writing in the record that the review included all pertinent evidence, including the Veteran's hearing testimony.  

b.  Record the Veteran's history of noise exposure, including pre-service, service and post-service, and ringing in the ears, including when it initially manifested.  

c.  Assuming the competency of the Veteran's contention that he is experiencing ringing in his ears, offer an opinion as to whether the ringing in the ears is at least as likely as not related to the in-service noise exposure, as described.    

d.  Provide rationale for the opinion expressed, including with medical explanation or citation to the record.

3.  Review the examination report to ensure it complies with the previous instructions and addresses the Veteran's contentions.  If it does not, return the report to the examiner for any necessary additional information.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


